Citation Nr: 1819377	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  11-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 





INTRODUCTION

The appellant was a member of the Army National Guard of Massachusetts from April 1951 to April 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were caused or aggravated by his active duty for training.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C. §§ 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), to include hearing loss and tinnitus, service connection may also be established by showing continuity of symptoms. 38 C.F.R. § 3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  

Veteran status must be established as a condition of eligibility for service-connection.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  To establish veteran status based on a period of active duty for training, a claimant's disability must relate to a disease or injury that was incurred or aggravated during the period of active duty for training.  38 U.S.C. § 101; 38 C.F.R. § 3.1; Harris v. West, 13 Vet. App. 509, 511 (2000).

The Veteran contends that his current hearing loss and tinnitus are etiologically related to his service in the Army National Guard during periods of active duty for training when he was exposed to the loud noises of gunfire and other training activities without the benefit of hearing protection.  He maintains that tinnitus began during service and has continued since.  

In June 2010, the National Personnel Records Center confirmed that the Veteran's service treatment records are not available.  Therefore, the Board cannot review the Veteran's hearing on discharge from his National Guard service.  However, the Veteran has submitted competent and probative medical evidence in support of his claim to establish service connection for hearing loss and tinnitus.  Specifically, in August 2002, the Veteran's treating audiologist determined that given the Veteran's noise exposure in service, and indication of very early onset hearing loss, his acoustic trauma described in service could be a contributing factor to his current hearing loss.  The audiologist was able to review audiograms dating back to 1975, when the Veteran established care with that office, and also took into account the nature of the Veteran's service, reported with accuracy by the Veteran.  The Board finds the audiologist's opinion to be persuasive evidence to support the Veteran's claim.  Given the probative weight of the 2002 opinion, and the credibility demonstrated by the Veteran of his report of acoustic trauma consistent with his duties in service and tinnitus beginning in service, the Board finds that there is sufficient evidence to afford the Veteran with the benefit of the doubt, and finds that service connection for bilateral hearing loss and tinnitus is warranted.  That being the case, the issue of Veteran status is resolved.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





